      Case 4:20-cr-06002-SAB      ECF No. 130    filed 05/26/20    PageID.450 Page 1 of 3




 1                                                                                FILED IN THE
                                                                              U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON
 2
 3
                                                                        May 26, 2020
                                                                             SEAN F. MCAVOY, CLERK

 4                             UNITED STATES DISTRICT COURT
 5
                             EASTERN DISTRICT OF WASHINGTON
 6
     UNITED STATES OF AMERICA,
 7                                                      No.       4:20-CR-6002-SAB-5
                                Plaintiff,
 8
            -vs-                                        ORDER SETTING PRETRIAL
 9                                                      DEADLINES AND TRIAL DATE
     RAYMUNDO GARCIA,
10
11                              Defendant.

12
           PLEASE TAKE NOTICE, as indicated below, the jury trial and pretrial conference
13
     in the above captioned matter have been scheduled before Judge Stanley A. Bastian.
14
     Counsel for the defense shall notify the Defendant and ensure his attendance. The
15
     Pretrial Conference and Trial date are being set with co-defendants.
16
           1. All pretrial motions, including motions in limine and Daubert motions, shall be
17
     filed and served on or before June 10, 2020, and noted for hearing at the pretrial
18
     conference. Any response to a pretrial motion shall be filed and served in accordance with
19
20   Local Rule 7.1. A motion filed on behalf of one defendant shall be considered to be filed

21   on behalf of each defendant, unless any defendant files an “opt out” of such motion.

22         The Pretrial Conference is scheduled for June 17, 2020 at 10:30 a.m. at the
23   United States Courthouse in Yakima, Washington. Counsel shall advise the Court
24   regarding any dispositive change in the status of this case at least five (5) days prior to the
25   pretrial conference.
26         All pretrial conferences are scheduled to last not more than thirty (30) minutes,
27   which each side allotted fifteen (15) minutes to present their own motions and respond to
28   motions filed by opposing counsel. If any party anticipates requiring longer than fifteen

     ORDER SETTING PRETRIAL
     DEADLINES AND TRIAL DATE - 1
      Case 4:20-cr-06002-SAB      ECF No. 130    filed 05/26/20   PageID.451 Page 2 of 3




 1   minutes, that party must notify the Courtroom Deputy at least seven (7) days prior to the

 2   hearing. Any party who fails to provide this notice will be limited to fifteen (15) minutes.
 3         If a party files any motion that requires an evidentiary hearing and/or requires the
 4   Court to act as a finder of fact, that party must notify the Courtroom Deputy at least fourteen
 5   (14) days prior to the hearing. The parties will coordinate with the Courtroom Deputy to
 6   schedule an evidentiary hearing that provides enough time for the parties to present
 7   evidence, including witness testimony and exhibits. If the parties anticipate offering witness
 8   testimony, the parties shall file with the Court a witness list, together with a brief summary
 9   of the proposed testimony, at least seven (7) days prior to the hearing. If the parties
10   anticipate offering or referring to exhibits during the hearing, the parties shall file with the
11   Court a binder of the proposed exhibits, pre-marked for identification, at least seven (7) days
12   prior to the hearing. The Government’s exhibits shall be numbered 1 to 100; Defendant’s
13   exhibits shall be numbered 101 to 200. The parties are encouraged to file their exhibits
14   jointly, so that the Court may quickly refer to all exhibits in one place.
15         Any motion to continue the pre-trial conference or trial shall be filed at the earliest
16   practicable opportunity, but no later than seven (7) days prior to said proceeding. Movant
17   shall provide (1) specific and detailed reasons for the continuance to permit the Court to
18   make the necessary findings; (2) if applicable, Defendant’s signed Speedy Trial waiver; (3)
19   the position of all co-Defendants and opposing counsel; and (4) the proposed new date.
20   Additionally, any motions filed after the pretrial motion deadline will be considered at the
21   pretrial conference.
22         Continuances are not granted absent good cause.
23         A defendant on pretrial release should expect to be placed into custody immediately
24   after conviction or change of plea if the provisions of 18 U.S.C. § 3143(a)(2) apply.
25          Trial briefs, proposed voir dire, jury instructions, verdict forms, exhibit lists, expert
26   witness lists, and summaries of expert testimony shall be filed and served by all parties on
27   or before seven (7) calendar days prior to trial. This does not modify the parties’ discovery
28   obligations under Fed. R. Crim. P. 16. Absent an agreement between the parties or an Order

     ORDER SETTING PRETRIAL
     DEADLINES AND TRIAL DATE - 2
      Case 4:20-cr-06002-SAB     ECF No. 130    filed 05/26/20   PageID.452 Page 3 of 3




 1   from the Court, the parties’ Fed. R. Crim. P. 16 discovery deadlines shall be governed by

 2   Local Criminal Rule 16.
 3         The Court utilizes JERS (Jury Evidence Recording System) to allow evidence
 4   admitted for a trial to be viewed electronically via touchscreen monitor in the jury
 5   deliberation room upon the conclusion of the trial. Please note that the jury will receive a
 6   verbatim copy of the JERS exhibit list. Review and follow the instructions on the public
 7   website within the Courtroom Support information for attorneys.
 8
           Pursuant to 18 U.S.C. § 3161(h)(6), the jury trial in this matter is scheduled for
 9
     July 13, 2020 at the United States Courthouse in Richland, Washington. Counsel shall
10
     appear in court at 8:30 a.m. on the first day of trial to address any pending pretrial
11
     matters. Jury selection shall begin at 9:00 a.m.
12
           The District Court Executive is hereby directed to enter this Order and furnish copies
13
     to counsel and the United States Probation Office.
14
15         DATED May 26, 2020.
16
17
18
19
20
21                                               Stanley A. Bastian
22                                            United States District Judge
23
24
25
26
27
28

     ORDER SETTING PRETRIAL
     DEADLINES AND TRIAL DATE - 3
